Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 recites depositing a second nonwoven web and 19 recites pre-compacting the nonwoven fabric sheet.  Claim 14 claims there are no further bonding steps after step (b).  The secondary spunbonded web of claim 16 would most likely be bonding to the elastic web.  The step of pre-compacting is described by Applicant’s specification as Applicant states that precompacting is done includes pressure and temperatures of 50-100 degrees °C.  Heat and pressure is known by one of ordinary skill in the art to be bonding.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10-12, 14-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO0037723) in view of Hotchkiss (GB2126162).  
Clark is directed to multicomponent fine fiber webs such as spunbond/meltblown/spunbond webs (ASBT).    Clark teaches that nonwoven webs can be formed such that the fibers are still tacky when deposited and therefore become autogenously bonded at fiber contact points.  The integrity of the web can optionally be improved by additionally bonded steps (page 4, lines 3-6).  Clark teaches meltblown fibers are often tacky when deposited and thus depending on the intended use, further bonding between the two layers may be unnecessary (page 15, lines 9-11).
Clark teaches second and third spunbond fibers and are extensible and Clark teaches a meltblown layer of multicomponent fibers that have a first component of elastic polyolefin an second component comprises an elastic polymer (claim 11).
Clark teaches the spunbond fibers can be crimped (page 16, lines 26).
Clark teaches the spunbond and meltblown layers can be formed by depositing successive layers on each other (page 17, lines 9-20).  Clark teaches the individual layers ben be made separately, stored on a roll and subsequently unwound to be converted as desired (page 18, line 7-11).
Clark teaches the inner layer is a meltblown, but generally teaches that fibers can be formed that are still tacky and can bond the layers together and do not require additional bonding.  In the absence of further structural limitations, a meltblown fiber and a spunbond fiber are both spun fibers from a polymer melt and considered a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
Clark differs and does not teach the outer spunbond web, the carrier layer, has a pattern of macroscopic bonding points while the elastic layer is devoid of macroscopic bonding points.  
Hotchkiss is directed to a nonwoven laminate wiper.  Hotchkiss teaches the wiper can be made from spunbond and meltblown webs wherein the spunbond webs on either side.  The spunbond webs are individually pattern bonded prior to combining with the meltblown layer.  Hotchkiss teaches the prebonding permits the use of overall lower bonded area when bonding the laminate.
As to claims 1-3, it would have been obvious to one of ordinary skill in the art before the effective filing date to prebond the spunbond layers with pattern bond points motivated to reduce the overall bond area of the laminate.
As to claim 5, Clark teaches the spunbond webs are 17 gsm which is in the claimed range of 5-40 gsm and the basis weight of the elastic layer is 17 gsm which is in the claimed range of 10-140 gsm (example 4).
As to claim 10, Clark teaches the elastic material is a polyolefin elastomer material.
As to claim 11, Clark teaches the elastomer material is a bicomponent fiber.
As to claim 12, Clark teaches blends of polyolefin polymer of conventional polypropylene and amorphous polypropylene.  The elastomeric thermoplastic elastomers within the blends desirably comprise between about 5% and about 95%, by weight, of the polymeric portion of the component and still more desirably comprises at least about 50%, by weight, of the polymeric portion of the component.  The polyolefin (non-elastomeric component) would be 95% to 5% and overlaps the claimed range.
As to claim 14, Clark in view of Hotchkiss teach a pre-bonded spunbond carrier layer.  Clark teaches with elastomeric fibers spun onto a spunbond layer wherein the fibers are tacky and no further bonding is required.  Clark teaches that nonwoven webs can be formed such that the fibers are still tacky when deposited and therefore become autogenously bonded at fiber contact points.  The integrity of the web can optionally be improved by additionally bonded steps (page 4, lines 3-6).  Clark teaches meltblown fibers are often tacky when deposited and thus depending on the intended use, further bonding between the two layers may be unnecessary (page 15, lines 9-11).
As to claims 15-17, Clark does not teach a pre-bonding the spunbond carrier.
Hotchkiss teaches pre-bonding the spunbond carrier webs are provided from support rolls.
It would have been obvious to one of ordinary skill in the art before the effective filing date to pre-bond the webs and feed from rollers motivated to reduce the amount of bonding in the overall laminate.
As to claim 18, Clark teaches successively depositing spun fibrous layers onto the previous layers.
As to claim 22, Clark teaches the laminates are used for personal care articles such as diapers. 

Claims 4, 7, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO0037723) in view of Hotchkiss (GB2126162) and in further view of Motomura (US 2010/0105273).
As to claim 4, Clark is not specific with regard to the crimps per cm in the crimped multicomponent fibers.
Motomura (US 2010/0105273) is directed to a nonwoven fabric laminate with a mixed fiber spunbond nonwoven and a crimped spunbond nonwoven.  The mixed fiber nonwoven has elastomeric fibers as claimed.  Motomura teaches the crimped fiber spunbond has a number of crimps of not less than 5/25 mm and crimps in the range of 10-70/25 cm, which is equivalent to 4 to 28 crimps per cm.  Motomura teaches the crimps provide an engaging force when used for mechanical fastening tape, stretching processability (extensibility), bulkiness and flexibility [0052].
Motomura overlaps the claimed range and it would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed number of crimps per cm motivated to produce a fabric laminate with the desired bulkiness and extensibility for use as a sanitary product.
As to claim 7, Clark teaches additional spunbond layers can be employed and the spunbond layers can differ in order to provide excellent hand and another to provide tensile strength (page 17, lines 24-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include additional layers with different crimp level motivated to change the bulkiness, strength and elasticity of the laminate as taught by Motomura.  It would have been obvious to one of ordinary skill in the art before the effective filing date to add additional layers motivated to improve the strength as one would know that additional layers make a stronger laminate.
As to claims 23 and 24, Clark teaches the laminate is for use as personal care products such as diapers.  Clark does not explicitly teach an elastic back ear material or an elastic waist material.
Motomura is directed to a non-woven fabric laminate in accordance with the present invention comprises a mixed fiber spunbonded non-woven fabric and a non-woven fabric comprising a crimped fiber that is laminated on at least one face of the mixed fiber spunbonded non-woven fabric, which comprises a long fiber of a thermoplastic elastomer (A) and long fiber thermoplastic resin (B).  The non-woven fabric laminate in accordance with the present invention can be suitably used for regions such as a top sheet, a back sheet, a waist band (an extension tape and a side flap), a fastening tape, a stereo gather, and a leg cuff for a disposable diaper, and for regions such as a side panel for a pants type disposable diaper.  Moreover, the non-woven fabric laminate in accordance with the present invention can be preferably used for regions such as a top sheet, a back sheet, a wing, and a side leak prevention cuff for a sanitary napkin (ABST).
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the laminate of Clark for use as waist band or extension tape motivated by Motomura which teaches the laminates are useful for the articles as claimed.

Claims 6, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO0037723) in view of Hotchkiss (GB2126162) and in further view of Sommer et al (US 10894384).
As to claim 6, Clark differs and is silent with respect to the thickness.  
Sommers is directed to a laminate made by a first non-crimping or low crimping continuous filaments to form a first spunbond layer and preconsolidating the first spunbond layer with a heated or calendaring roller.  The continuous filament with a greater crimp than the continuous filaments are deposited on the first spunbond layer to create a two layer structure.  The total thickness of the laminate of preferred embodiments of the invention is 0.2 mm to 1 mm and 0.3 mm to 0.8 mm (col. 2, lines 4-9) and is in the claimed range. Sommers teaches the crimped fibers provide the loft and bulkiness and the non-crimped fibers provide the stiffness and strength (col. 2, lines 64-67, col. 3, lines 1-18).  
Sommers teaches thickness in the claimed range of less than 1.2 mm.
Sommers teaches the method for compacting or pre-consolidation are preferably preformed here such that the thickness of the first lower spunbond layer is 0.1 to 0.18 and pre-consolidation of the second upper crimped spunbond layer to 0.25 to 1.5 mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce spunbond laminates of the claimed thickness motivated to produce laminates that have stiffness and strength of the noncrimped pre-consolidated layer and bulk (voluminosity) and softness of the crimped spunbond layer.  It further would have been obvious to one of ordinary skill in the art before the effective filing date to pre-consolidate the laminate motivated to achieve the desired thickness and bond strength.
As to claim 7, Clark teaches multiple outer spunbond layers but does not teach different crimp level. 
Sommers teaches a spunbond laminate of a low to no crimping spunbond and a crimping spunbond wherein the low to no crimp layer provide the strength and stiffness to the laminate and the crimped spunbond provides the bulk and softness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an additional spunbond layer of different (lower) crimp level motivated to improve the stiffness and strength of the laminate.
As to claim 19, Clark differs and is silent with respect to the pre-compacting or pre-consolidating the sheet.  
Sommers teaches the method for compacting or pre-consolidation are preferably preformed here such that the thickness of the first lower spunbond layer is 0.1 to 0.18 and pre-consolidation of the second upper crimped spunbond layer to 0.25 to 1.5 mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce spunbond laminates of the claimed thickness motivated to produce laminates that have stiffness and strength of the noncrimped pre-consolidated layer and bulk (voluminosity) and softness of the crimped spunbond layer.  It further would have been obvious to one of ordinary skill in the art before the effective filing date to pre-consolidate the laminate motivated to achieve the desired thickness and bond strength.

Claims 8, 9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO0037723) in view of Hotchkiss (GB2126162) and in further view of  Takaku et al (US 20180038025).
As to claims 8, 9, 20 and 21, Clark differs and does not teach the laminate is mechanically activated by rollers with grooves.
Takaku is directed to a nonwoven fabric layered body, including: an elastic nonwoven fabric; and an extensible spunbond nonwoven fabric that is disposed on at least one surface side of the elastic nonwoven fabric.  The elastic nonwoven is formed of low crystalline polypropylene and an alpha-olefin [0014], which is a thermoplastic elastic polymer.  The elastic nonwoven can be made by a spunbond method [0065].  
The extensible spunbond nonwoven can include crimped composite fibers [0134].
Takaku teaches the stretchable nonwoven fabric can be drawn by a gear rolling process. An example of a method of drawing in the machine direction (MD) is a method wherein a partially fusion-bonded mixed fiber is allowed to pass through two or more pairs of nip rolls. In this process, the partially fusion-bonded nonwoven fabric layered body may be drawn by gear drawing using a gear drawing apparatus depicted in FIG. 1 [0167]. 

    PNG
    media_image1.png
    387
    459
    media_image1.png
    Greyscale

Takaku teaches when stress is released after the nonwoven fabric layered body is drawn, the (continuous) fibers forming the elastic nonwoven fabric undergo elastic recovery while the continuous fibers forming the extensible spunbond nonwoven fabric are folded without undergoing elastic recovery. The nonwoven fabric layered body exhibit bulkiness. The continuous fibers forming the extensible spunbond nonwoven fabric become thinner, thereby improving softness and texture and imparting a function as an extension stopper [0171]. The nonwoven fabric layered body that had been gear-drawn in the MD direction (machine direction of the nonwoven fabric layered body) was obtained. Preheating was controlled so as to adjust the roll surface temperature to 60° C., and gear rolls each mounted on the gear processing machine was set to have a diameter of 200 mm, a gear pitch of 2.5 mm, and a roll engagement depth of 5.5 mm [0189].
The gear rolls described by Takaku are the same process as disclosed in Applicant’s specification as mechanically activating the sheet in a mill comprising a pair of interacting rolls whose surfaces comprise interlocking annular grooves and crests.  This so-called ring-rolling introduced alternating macroscopic zones of different microscopic fiber configuration.  The undeformed zones are equated with the undeactivated material band and the deformed zones are equated with the activated material bands as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to mechanically ring roll the laminate motivated to plastically deform the layers and improve the bulkiness and softness of the layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a known technique of ring rolling motivated to improve the elastic and bulk properties of the laminate.

Response to Arguments
Applicant’s amendments and arguments, with respect to the 35 USC 103 rejection of claims 1-3, 5, 8-10, 12-18, 20-24 over Takaku et al (US 20180038025) in view of Ellingson et al (EP3290014) and Shawver (WO9621562) have been fully considered and are persuasive and the 35 USC 103 rejections has been withdrawn. Takaku, Ellingson and Shawver do not teach the elastic layer is tacky.
New grounds of rejection is presented in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759